 Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 1 of 26 PageID 1




                              UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

                             Case No.:____________________________

AMERICAN       CONTRACTORS
INDEMNITY COMPANY, a California
Corporation,

               Plaintiff,

v.

REGIS SOUTHERN, INC., a Florida
Corporation, CHRIS M. NETRAM,
individually,  RAMASAR     BHAGU,
individually, RANJIT K. CHETRAM,
individually, STATE OF FLORIDA,
DEPARTMENT OF ENVIRONMENTAL
PROTECTION, STATE OF FLORIDA,
DEPARTMENT                     OF
TRANSPORTATION,        and   GULF
COAST BANK & TRUST COMPANY,

            Defendants.
___________________________________/

                                          COMPLAINT

       Plaintiff, AMERICAN CONTRACTORS INDEMNITY COMPANY, through its

counsel, hereby sues Defendants, REGIS SOUTHERN, INC., CHRIS M. NETRAM,

RAMASAR BHAGU, RANJIT K. CHETRAM, STATE OF FLORIDA, DEPARTMENT OF

ENVIRONMENTAL               PROTECTION,     STATE      OF     FLORIDA,   DEPARTMENT   OF

TRANSPORTATION, and GULF COAST BANK & TRUST COMPANY and alleges:

                            PARTIES, JURISDICTION, AND VENUE

       1.      The Court has jurisdiction over the parties pursuant to 28 U.S.C. §1332(a)

because Plaintiff and Defendants are citizens of diverse states.
 Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 2 of 26 PageID 2




       2.      American Contractors Indemnity Company (“ACIC”) is a California corporation

incorporated in California with its principal place of business in Los Angeles, California making

it a citizen of California in accordance with 28 U.S.C. § 1332(c)(1). ACIC is licensed to conduct

business in Florida.

       3.      Regis Southern, Inc. (“RSI”) is an inactive corporation incorporated in Florida

with is principal place of business in Orlando, Florida, in Orange County making it a citizen of

Florida in accordance with 28 U.S.C. § 1332(c)(1).

       4.      Upon information and belief, Defendant Chris M. Netram (“Netram”) is a resident

of Indialantic, Florida, in Brevard County making Netram a citizen of Florida in accordance with

28 U.S.C. § 1332(a).

       5.      Upon information and belief, Defendant Ramasar Bhagu (“Bhagu”) is a resident

of Palm Bay, Florida, in Brevard County making Bhagu a citizen of Florida in accordance with

28 U.S.C. § 1332(a).

       6.      Upon information and belief, Defendant Ranjit K. Chetram (“Chetram”) is a

resident of Orlando, Florida, in Orange County making Chetram a citizen of Florida in

accordance with 28 U.S.C. § 1332(a).

       7.      The Defendant State of Florida, Department of Environmental Protection

(“FDEP”) is an agency of the State of Florida government that maintains offices and engages in

business within the State of Florida making it a citizen of Florida in accordance with 28 U.S.C. §

1332(a).

       8.      The Defendant State of Florida, Department of Transportation (“FDOT”) is an

agency of the State of Florida government that maintains offices and engages in business within

the State of Florida making it a citizen of Florida in accordance with 28 U.S.C. § 1332(a).

                                                2
 Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 3 of 26 PageID 3




       9.      The Defendant Gulf Coast Bank & Trust Company (“Gulf Coast”) is an active

corporation incorporated in Louisiana with is principal place of business in New Orleans,

Louisiana, making it a citizen of Louisiana in accordance with 28 U.S.C. § 1332(c)(1).

       10.     Gulf Coast filed a State of Florida Uniform Commercial Code Financing

Statement Form on December 12, 2018, Document No. 201807218943, naming RSI as the

Debtor.

       11.     The causes of action alleged herein fall within the jurisdictional limits of the

Court because ACIC seeks to recover more than $75,000.00 from Defendants RSI, Netram,

Bhagu, and Chetram.

       12.     Venue is appropriate in this Court because one or more of the Defendants reside

in or have their principal place of business within the boundaries of the Middle District of

Florida, because one or more Defendants reside in or have their principal place of business

located in one of the counties within the province of the Orlando Division of this Court, and

because the projects at issue, or portions of the projects, are located in the counties within the

boundaries of the Orlando Division of this Court.

                                  GENERAL ALLEGATIONS

                             The Bonds and Indemnity Agreement

       13.     As part of its business, ACIC issues payment and performance bonds and stands

as surety for selected contractors.

       14.     In connection with its work, RSI from time to time required surety payment and

performance bonds.

       15.     To induce ACIC to issue payment and performance bonds on its behalf, RSI,

Netram, Bhagu, and Chetram entered into an indemnity agreement with ACIC.

                                                3
 Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 4 of 26 PageID 4




       16.    Specifically, on May 20, 2015, RSI, Netram, Bhagu, and Chetram (collectively,

the “Indemnitors”) each executed a General Indemnity Agreement (“Agreement”) in favor of

ACIC, its affiliates, and its agents. A true and correct copy of the Agreement is attached hereto

and incorporated herein as Exhibit “A.”

       17.    The execution of the Agreement, and the Indemnitors’ undertaking of the various

responsibilities and obligations contained therein, were absolute conditions precedent and

prerequisites to ACIC issuing any bonds naming RSI as a principal.

       18.    According to the Agreement, the Indemnitors agreed, in part, to:

              … jointly and severally, exonerate, indemnify, keep indemnified,
              reimburse and save and hold the Surety harmless from and against
              any and all demands, liabilities, losses, costs, damages, attorneys’
              fees and expenses, investigative fees and expenses, accountants’
              fees and expenses, engineering and other professional or
              consultants’ fees and expenses of any kind, in-house attorneys’
              fees and expenses, interest, court costs and any and all other types
              of losses, costs or expenses of whatsoever kind or nature, and from
              and against all such losses, costs or expenses which the Surety may
              sustain or incur or which arise by reason of or in any manner in
              consequence of, no matter how remotely, any one or more of the
              following: the execution or procurement by the Surety of any
              Bond; the failure of any Principal or Indemnitor to perform or
              comply with any and all of the terms, covenants and conditions of
              this Agreement; the enforcement of any of the terms, covenants
              and conditions of this Agreement; the conduct of any investigation
              regarding the Surety’s alleged obligations or liabilities under any
              Bond or in connection with any Contract; any attempt by or on
              behalf of the Surety to obtain a release or reduction of the Surety’s
              liability or alleged liability under any Bond or Contract; any
              attempt by or on behalf of the Surety to recover any unpaid
              premium in connection with any Bond; the prosecution or defense
              of any action or claim of whatsoever kind or nature in connection
              with any Bond or Contract whether the Surety, in its sole and
              absolute discretion, elects to employ its own counsel or, in lieu
              thereof or in addition thereto, permits or requires any Principal
              and/or Indemnitor to make arrangements for or assist in the
              Surety’s legal representation and protection; the loan or advance of
              any monies to any Principal, or Indemnitor; the Surety’s attempt to

                                               4
Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 5 of 26 PageID 5




          determine, discharge or mitigate its loss or exposure to loss in
          connection with any Bond or Contract, or to enforce any of its
          rights pursuant to this Agreement, by suit or otherwise.

          In the event of any payment of any kind by the Surety, the
          Principal and Indemnitor further agree that the liability of the
          Principal and the Indemnitor shall extend to and include, and the
          Surety shall be entitled to charge and recover for, any and all
          disbursements made by it in Good Faith under the belief that: (1)
          any Principal or Indemnitor is or has been in default under or
          pursuant to this Agreement; or (2) the Surety was or might be
          liable to pay the claims asserted or the sums paid, whether or not
          such liability actually existed; or (3) such payments were or are
          necessary or expedient, in the Surety’s sole and absolute
          discretion, to protect any of the Surety’s rights or interests or to
          avoid or lessen the Surety’s liability or alleged liability, whether or
          not such liability, necessity or expediency actually existed; and the
          Principal and Indemnitor further agree, acknowledge and stipulate
          that, notwithstanding the foregoing or any other provision of this
          Agreement or any other agreement relating to this Agreement, the
          Surety shall be entitled to the rights and remedies set forth in this
          Section III, and to all of the benefits of this Agreement, with
          respect to any liability, payment, loss or cost that is incurred or
          made by the Surety in Good Faith. The Principal and Indemnitor
          further agree that the liability of the Principal and Indemnitor shall
          extend to and include an obligation to pay to the Surety interest on
          any payments made by the Surety as a result of having issued any
          Bond, at the rate often percent (10%) per annum or the maximum
          rate allowed by law, whichever is lower, calculated from the date
          such payment is made by the Surety.

          [Exhibit A, pp. 3-4, Section III].

    19.   The Agreement also provides that:

          The Surety shall have the right, in its sole and absolute discretion,
          to adjust, settle, prosecute, defend, compromise, litigate, protest, or
          appeal any claim, demand, suit, award, assessment or judgment an
          or in connection with any Bond or Bonded Contract. If, however,
          any Principal or Indemnitor desires that the Surety consider
          adjusting, settling, prosecuting, defending, compromising,
          litigating, protesting, or appealing, any claim, demand, suit, award,
          assessment, or judgment against any Principal or the Surety, such
          Principal or Indemnitor shall:


                                               5
Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 6 of 26 PageID 6




          A. Give written notice to the Surety to this effect by certified or
          registered mail; and

          B. Simultaneously therewith, deposit with the Surety cash,
          securities or other collateral, in form and amount acceptable to the
          Surety in its sole and absolute discretion, to completely cover the
          Surety’s exposure or perceived exposure to any loss, cost or
          expense for which the Surety is entitled to exoneration,
          indemnification or reimbursement pursuant to this Agreement….

          [Exhibit A, p. 5, Section IX].

    20.   Additionally, the Agreement provides that:

          In the event of any payment by the Surety, an itemized statement
          of the amount of any such payment sworn to by any officer or
          authorized representative of the Surety, or any voucher or
          vouchers, invoices or other evidence of such payment shall be
          prima facie evidence of the fact and the amount of such payment,
          and the extent of the liability of any Principal and Indemnitor to
          the Surety, and in the absence of actual fraud shall be final,
          conclusive and binding upon any Principal and Indemnitor in any
          claim, suit or other proceeding by the Surety to recover the amount
          of such payments pursuant to this Agreement or otherwise.

          [Exhibit A, p. 6, Section X].

    21.   Finally, the Agreement provides that:

          If an Event of Default shall occur, or if any claim is made against
          the Surety by any subcontractor, supplier, obligee or other person
          under any Bond, whether such event or claim shall be disputed or
          undisputed, contingent or non-contingent, or liquidated or
          unliquidated, and without limiting any other rights and remedies of
          the Surety under this Agreement or otherwise existing in law or at
          equity, upon the Surety’s demand the Principal and Indemnitor
          shall immediately deposit with the Surety money, securities or
          other collateral in any amount, value, form, and source as may be
          designated by and acceptable to the Surety in its sole and absolute
          discretion. Any such monies, securities or other collateral shall be
          held by the Surety as collateral security, in addition to and not in
          lieu of or substitution for any monies, securities or other collateral
          that may have been previously deposited with the Surety by or on
          behalf of the Principal and any other benefits and protections
          afforded to the Surety by this Agreement or any other agreement.

                                            6
 Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 7 of 26 PageID 7




               [Exhibit A, p. 6, Section XI(A)].

       22.     The Agreement is unequivocal and specific in setting forth the Indemnitors’

obligations to indemnify and keep ACIC indemnified “from and against any and all demands,

liabilities, losses, costs, damages, attorneys’ fees and expenses, investigative fees and expenses,

accountants’ fees and expenses, engineering and other professional or consultants’ fees and

expenses of any kind, in-house attorneys’ fees and expenses, interest, court costs and any and all

other types of losses, costs or expenses of whatsoever kind or nature” as a result of executing the

payment and performance bonds or because of RSI’s, or the Indemnitors’, failure to comply with

the Agreement.

       23.     ACIC agreed to issue payment and performance bonds naming RSI as principal at

the Indemnitors’ request in consideration for their promise to comply with the terms of the

Agreement.

       24.     ACIC issued payment and performance bonds naming RSI as principal (the

“Bonds”) on construction projects located in Marion, Orange, Osceola, St. Johns, and Volusia

Counties (the “Projects”). More specifically, the below sets forth the relevant Projects along

with the respective obligees and bond numbers:

 Bond No.                         Project                                       Obligee
1001119260     Pneumatic Water Tank Replacement in Rainbow           State of Florida Department
               Springs Park, Rainbow Springs Park, Marion            of Environmental Protection
               County, Contract No. CN437 (“Rainbow Springs
               Project”)
1001119285     BDC44-17/18 Bathhouse Renovation & Water              State of Florida Department
               Supply Line Replacement in Faver (“Bathhouse          of Environmental Protection
               Project”)
1000119214     Construction of Turnouts, Sodding, Drainage           State of Florida Department
               Improvements, Contract No. E5U94 (“Turnouts           of Transportation
               Project”)


                                                   7
 Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 8 of 26 PageID 8




       25.     ACIC has received claims against the Bonds from various entities, including: (a)

an obligee requesting ACIC’s assistance, with RSI’s approval, in advancing funds to purchase

necessary equipment for one of the Projects in exchange for an agreement from the obligee to

release contract proceeds directly to ACIC; and (b) several subcontractors, material suppliers,

and/or rental equipment providers making payment bond claims for the labor, services, materials,

or equipment they performed or furnished on the Projects at RSI’s request, but for which RSI has

not paid. The individuals or entities referenced in subparts (a) and (b) are collectively referred to

herein as “Claimants.”

       26.     Since RSI refused or was unable to resolve the Claimants’ claims, ACIC was

forced to hire the undersigned attorney to assist in responding to, investigating, and resolving the

various claims.

       27.     ACIC has incurred losses as a result of issuing the Bonds, which losses include

the costs to defend itself against Claimants’ claims and the cost to resolve Claimants’ claims.

       28.     As of the date of filing this Complaint, ACIC has been forced to pay or satisfy

various Claimants’ claims (the “Claims Paid”). The following is a breakdown for the Claims

Paid as of the date of this Complaint:

          Date Paid      Payee                 Bond No. / Project          Amount Paid
          06/24/2019     Universal Engineering 1001119214                    $12,178.75
                         Sciences, LLC         Turnouts Project
          07/30/2019     Sod Masters, Inc.     1001119214                      $18,725.10
                                               Turnouts Project
          09/04/2019     S David Flooring, LLC 1001119285                      $10,900.00
                                               Bathhouse Project
          09/20/2019     WW Gay Mechanical 1001119285                          $23,268.50
                         Contractor, Inc.      Bathhouse Project
          09/23/2019     Kenco Plastic         1001119260                      $10,735.97
                         Company               Rainbow Springs
                                               Project
          09/23/2019     Dixie Tank Company    1001119260                      $27,497.60
                                                 8
 Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 9 of 26 PageID 9




                                                 Rainbow Springs
                                                 Project
          11/20/2019      Tucci & Family Co., 1001119260                          $9,885.00
                          Inc.                   Rainbow Springs
                                                 Project
          03/06/2020      Volthom Electric, Inc. 1001119260                       $5,980.17
                                                 Rainbow Springs
                                                 Project
          03/25/2020      Earls Well Drilling & 1001119260                       $42,400.00
                          Pump Service Inc.      Rainbow Springs
                                                 Project
                                                 TOTAL                       $161,571.09

       29.       In addition to the Claims Paid, ACIC has paid attorneys’ fees to investigate and/or

satisfy the Claimants’ claims and ACIC has received additional claims that are pending further

investigation.

       30.       Before filing this action, ACIC demanded, orally and in writing, that the

Indemnitors post collateral and indemnify it for all amounts it has incurred to satisfy the

Claimants’ claims, and for the attorneys’ fees and costs ACIC has incurred as a result of the

Claimants’ claims.

       31.       Despite ACIC’s demand, the Indemnitors have failed and refused to comply with

ACIC’s request for collateral and indemnification for the losses ACIC’s has suffered as a result

of issuing the Bonds.

       32.       The Indemnitors have not reimbursed ACIC for the Claims Paid or the attorneys’

fees and other costs and expenses ACIC has incurred as a result of issuing the Bonds.

       33.       ACIC has retained the undersigned attorneys to represent it in this action, and is

obligated to pay these attorneys a reasonable fee for their services rendered.




                                                  9
Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 10 of 26 PageID 10




        34.     ACIC has performed all of the terms, covenants, and conditions required on its

part to be performed under the terms of the Agreement or has been excused from doing so by

Indemnitors.

        35.     All conditions precedent to maintaining this action have occurred, been excused,

or otherwise been waived.

                                          COUNT I
                        (Specific Performance against the Indemnitors)

        36.     ACIC realleges and incorporates paragraphs 1 through 35 above, as though fully

set forth herein.

        37.     The Indemnitors have failed and refused to make payments to numerous

Claimants and/or allegedly failed to properly complete other obligations under the contracts that

ACIC bonded.

        38.     As a result, ACIC has been asked to fulfill RSI’s obligations to the Claimants

pursuant to its obligations under the Bonds.

        39.     ACIC has suffered, and will continue to suffer, various kinds and natures of

liability, loss, and expense as a result of having executed the Bonds due to the Indemnitors’

failure to honor their obligations under the Agreement and ACIC’s efforts to enforce the

Agreement’s covenants and conditions.

        40.     The Indemnitors failed to collateralize ACIC upon demand as the Agreement

requires.

        41.     The Agreement provides, in part, that:

                The Principal and Indemnitor acknowledge that the failure of
                either to pay to the Surety, immediately upon demand, the sums
                demanded by the Surety pursuant to Section III and/or Section XI
                hereof and/or to provide access to books, records and information

                                                10
Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 11 of 26 PageID 11




                as required by Section XV hereof shall cause irreparable harm to
                the Surety for which the Surety has no adequate remedy at law.
                The Principal and Indemnitor agree that Surety shall be entitled at
                its election to immediate injunctive relief for specific performance
                of any and all obligations of the Principal and/or Indemnitor under
                this Agreement, including, but not limited to, such obligations as
                set forth in Sections III, XI and XV and to pay to the Surety all
                sums demanded hereunder, and the Principal and Indemnitor
                hereby waive any claims or defenses to the contrary.

                [Exhibit A, pp. 10-11, Section XXXIV].

        42.     Before filing this action, ACIC demanded orally and in writing that the

Indemnitors post collateral security to protect ACIC from losses in accordance with the

Agreement.

        43.     Despite ACIC’s repeated demands, the Indemnitors have failed and/or refused to

perform their contractual obligations to reimburse and collateralize ACIC.

        44.     If the requested relief is not granted, the Indemnitors may sell, transfer, dispose,

lien, secure, or otherwise divert assets, thereby preventing ACIC’s access to these assets for

discharging the obligations of the Indemnitors to exonerate and indemnify ACIC. Such actions

would irreparably harm ACIC.

        45.     ACIC’s current monetary exposure as a result of the Claimant’s claims exceeds

$180,000.00, which amount does not include ACIC’s potential liability for attorneys’ fees,

interest, or costs.

        46.     ACIC has no adequate remedy at law to enforce its rights and it will be

irreparably harmed if the Indemnitors are not required to post collateral with ACIC.

        47.     The Agreement is just and reasonable and supported by adequate consideration.

        48.     The terms of the Agreement are sufficiently clear, definite, and certain to allow

enforcement by this Court.

                                                 11
Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 12 of 26 PageID 12




       49.     The performance ACIC seeks is substantially identical to that promised in the

Agreement.

       WHEREFORE, ACIC requests that the Court enter a decree and immediate order of

specific performance compelling the Indemnitors, jointly and severally, to:

               a.     prevent the Indemnitors from diverting or disbursing any funds relating to

       the Bonds or Projects without ACIC’s express and written approval;

               b.     compel the Indemnitors to post a bond or suitable collateral to secure

       ACIC against any alleged losses or expenses;

               c.     attach or freeze the Indemnitors’ assets until cash or an appropriate bond

       or collateral is posted to adequately protect ACIC;

               d.     require the Indemnitors to render to ACIC a full and complete accounting

       of all assets owned by them or in which they, jointly or severally, have any interest;

               e.     permanently enjoin and restrain the Indemnitors from selling, transferring,

       disposing of, or liening any assets or property, and further enjoining and restraining the

       Indemnitors from allowing any assets or property to be liened, unless and until ACIC

       shall be placed in funds;

               f.     grant a lien upon all assets and property, including realty, personalty and

       mixed, in which the Indemnitors have any interest. ACIC further requests that such

       lien(s) shall secure ACIC against any loss it may sustain or incur by virtue of its having

       executed the Bonds. ACIC further requests that such lien(s) remain in effect unless and

       until ACIC is placed in funds as requested hereinabove;

               g.     require the Indemnitors, jointly and severally, to pay all attorneys’ fees,

       costs, and expenses that ACIC has incurred;

                                                12
Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 13 of 26 PageID 13




                 h.       honor all further agreements and obligations contained in the Agreement;

        and

                 i.       grant such further relief as the Court deems just and proper.

                                           COUNT II
              (Breach of Contract / Contractual Indemnity against the Indemnitors)

        50.      ACIC realleges and incorporates the allegations in paragraphs 1 through 35 as if

fully set forth herein.

        51.      Pursuant to the Agreement, the Indemnitors promised to “exonerate, indemnify,

keep indemnified, reimburse and save and hold the Surety harmless from and against any and all

demands, liabilities, losses, costs, damages, attorneys’ fees and expenses, investigative fees and

expenses, accountants’ fees and expenses, engineering and other professional or consultants’ fees

and expenses of any kind, in-house attorneys’ fees and expenses, interest, court costs and any

and all other types of losses, costs or expenses of whatsoever kind or nature” that ACIC incurs

by reason of, among other things, having executed the Bonds or enforcing the Agreement.

        52.      Pursuant to the Agreement, the Indemnitors also agreed to “immediately deposit

with the Surety money, securities or other collateral” to cover ACIC’s liability.

        53.      The Indemnitors have committed various breaches and defaults of the Agreement,

including but not limited to:

                 a.       failing and refusing to pay the Claimants’ claims;

                 b.       failing and refusing to collateralize ACIC against future loss or liability

        with regard to claims made on the Bonds; and




                                                   13
Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 14 of 26 PageID 14




               c.      failing and refusing to indemnify ACIC from any and all liability for

       losses and expenses that ACIC incurred, of whatsoever kind or nature, relating to the

       claims made on the Bonds.

       54.     As a result of the Indemnitors’ breaches of the Agreement, ACIC has suffered

damages, including but not limited to the following damages, which continue to accrue, and thus

ACIC’s damages are continuing in nature:

               a.      payments made to satisfy the Claimants’ claims; and

               b.      attorneys’ fees and other costs and expenses that ACIC has incurred as a

       result of issuing the Bonds;

       55.     ACIC is entitled to an award of its attorneys’ fees and costs in pursuing this claim

according to the Agreement.

       WHEREFORE, ACIC demands judgment against the Indemnitors, jointly and severally,

for damages, costs of this action, prejudgment interest, attorneys’ fees and such further relief as

the Court deems just and proper.

                                          COUNT III
                              (Quia Timet against the Indemnitors)

       56.     ACIC realleges and incorporates the allegations in paragraphs 1 through 14, 24

through 33, and 35 as if fully set forth herein.

       57.     As a result of issuing the Bonds, ACIC has already been called upon to pay RSI’s

debts and/or perform RSI’s obligations.

       58.     The Indemnitors are obligated to indemnify and keep ACIC indemnified from any

liability for any losses or expenses.




                                                   14
Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 15 of 26 PageID 15




        59.     The Indemnitors have failed to meet their indemnity obligations by, among other

things, failing or refusing to pay the Claimants’ claims and failing and/or refusing to indemnify

ACIC for the amounts it has paid to satisfy the Claimants’ claims.

        60.     ACIC is entitled to have the Indemnitors fully collateralize it before making

payments in discharge of any alleged obligations under the Bonds.

        61.     The Indemnitors have failed and/or refused and continue to refuse to perform their

various obligations. As a result, ACIC reasonably fears that it will suffer further damages as a

result of the Indemnitors’ alleged defaults on the Projects, their failure to satisfy the Claimants’

claims, and their failure to honor their obligations to ACIC.

        62.     Unless the Court immediately grants the requested relief, ACIC will not be

adequately secured and/or collateralized for potential obligations under the Bonds before making

any necessary and appropriate payments. In addition, ACIC will be forced to incur attorneys’

fees, and costs to investigate, defend against, and resolve the Claimants’ claims – costs for which

the Indemnitors agreed to fully collateralize ACIC.

        63.     Further, if the Court does not grant the requested relief, the Indemnitors may sell,

transfer, dispose, lien, secure, or otherwise divert assets, thereby preventing ACIC’s access to

these assets for discharging the obligations of the Indemnitors to exonerate and indemnify ACIC.

Such actions would irreparably harm ACIC.

        64.     ACIC is without a plain, speedy, or adequate remedy at law, and will be

irreparably and permanently injured if the Court does not grant the relief sought below.

        65.     ACIC’s current monetary exposure as a result of the Claimant’s claims exceeds

$180,000.00, which amount does not include ACIC’s potential liability for attorneys’ fees,

interest, or costs.

                                                 15
Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 16 of 26 PageID 16




       66.     As a result of the Claimants’ claims, ACIC’s payment of various claims, and the

Indemnitors’ failure and/or refusal to satisfy their obligations, ACIC has established a reserve as

a result of the exposure to the currently known claims.

       67.     ACIC’s fear of further loss is reasonable based on the allegations in this

Complaint, and because: (a) ACIC has already suffered damages as a result of satisfying a

portions of the Claimants’ claims that the Indemnitors failed and/or refused to satisfy; (b) ACIC

currently faces claims from multiple Claimants; and (c) ACIC faces further exposure and

liability as a result of the Claimants’ claims.

       68.     ACIC is entitled to an award of its attorneys’ fees and costs in pursuing this claim

according to the Agreement and Florida law.

       WHEREFORE, ACIC requests that the Court enter an Order:

               a.      preventing the Indemnitors from diverting or disbursing any funds relating

       to the Bonds or Projects without ACIC’s express and written approval;

               b.      compelling the Indemnitors to post a bond or suitable collateral to secure

       ACIC against any alleged liability, losses, or expenses;

               c.      attaching or freezing the Indemnitors’ assets until cash or an appropriate

       bond or collateral is posted to adequately protect ACIC;

               d.      requiring the Indemnitors to render to ACIC a full and complete

       accounting of all assets owned by them or in which they, jointly or severally, have any

       interest;

               e.      requiring the Indemnitors to allow ACIC full and complete access to all

       financial books, records, and accounts maintained by or for them;

               f.      permanently enjoining and restraining the Indemnitors from selling,

                                                  16
Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 17 of 26 PageID 17




       transferring, disposing of, or liening any assets or property, and further enjoining and

       restraining the Indemnitors from allowing any assets or property to be liened, unless and

       until ACIC shall be placed in funds;

                 g.     granting a lien upon all assets and property, including realty, personalty

       and mixed, in which the Indemnitors have any interest. ACIC further requests that such

       lien(s) shall secure ACIC against any loss it may sustain or incur by virtue of its having

       executed the Bonds. ACIC further requests that such lien(s) remain in effect unless and

       until ACIC is placed in funds as requested hereinabove;

                 h.     requiring the Indemnitors, jointly and severally, to pay all attorneys’ fees,

       costs, and expenses that ACIC has incurred; and

                 i.     granting such further relief as the Court deems just and proper.

                                           COUNT IV
                               (Equitable Subrogation against RSI)

       69.       ACIC realleges and incorporates the allegations in paragraphs 1 through 14, 24

through 33, and 35 as if fully set forth herein.

       70.       ACIC was forced to pay the Claimants after RSI failed and/or refused to do so.

       71.       RSI was primarily liable to the Claimants under the terms of their subcontracts

and the Bonds.

       72.       ACIC’s liability to the Claimants was merely technical, secondary, and vicarious

to that of RSI, which was actively and completely at fault for the underlying liability to the

Claimants.

       73.       RSI, as principal on the various Bonds, was required to pay the Claimants’ claims.




                                                   17
Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 18 of 26 PageID 18




       74.     ACIC, having paid to settle the various Claimants’ claims, is equitably subrogated

to the Claimants’ rights against RSI.

       75.     ACIC’s payments to the Claimants, and any future payments to Claimants, were a

result of its obligations under the Bonds and to protect its own interests, not as a volunteer.

       76.     ACIC satisfied the entire amount due and owing to each claimant relating to the

respective bond that ACIC issued.

       77.     Neither the Indemnitors nor any other third-parties’ rights will be harmed by

ACIC’s subrogation to the Claimants’ rights.

       78.     ACIC’s damages include, but are not limited to, all sums ACIC has paid to settle

the Claimants’ claims and ACIC’s costs and fees incurred to pursue this action.

       WHEREFORE, ACIC demands judgment against RSI for damages, court costs,

prejudgment interest, attorneys’ fees, and such other relief as the Court deems just and proper.

                                            COUNT V
                                     (Exoneration against RSI)

       79.     ACIC realleges and incorporates the allegations in paragraphs 1 through 14, 24

through 33, and 35 as if fully set forth herein.

       80.     RSI has allegedly been unable and/or unwilling to satisfy its obligations on the

construction Projects to which the Bonds relate by, in part, failing to pay various Claimants.

       81.     ACIC is not attempting to avoid its secondary liability to any of the Claimants for

the reasonable value of labor, material, services and/or equipment they provided on the Projects,

to the extent the Claimants demonstrated that they were owed such monies.

       82.     Instead, ACIC demands that RSI be compelled to fulfill its obligations to ACIC

by indemnifying ACIC for the Claimants’ claims.


                                                   18
Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 19 of 26 PageID 19




         83.   Under the doctrine of exoneration, ACIC is entitled to have RSI exonerate it for

all amounts ACIC has paid and/or incurred as a result of issuing the Bonds.

         WHEREFORE, ACIC requests that the Court enter an Order compelling RSI to exonerate

ACIC by fulfilling its primary obligations to the Claimants and to place ACIC in funds sufficient to

reimburse it for the losses ACIC has already suffered.

                                      COUNT VI
                            (Common Law Indemnity against RSI)

         84.   ACIC realleges and incorporates paragraphs 1 through 1 through 14, 24 through

33, and 35 as though fully set forth herein.

         85.   ACIC is without fault for the Claimants’ claims.

         86.   ACIC had a special relationship with RSI by virtue of issuing the Bonds.

         87.   ACIC’s liability under the Bonds, if any, is merely technical, secondary, and

vicarious to that of RSI, which is actively and completely at fault for, and obligated to timely

pay, any underlying liability on the Bonds, including, without limitation, any liability to the

Claimants.

         88.   As a direct and proximate result of RSI’s failure to honor its obligations, ACIC

has incurred and continues to incur damages, losses and expenses, including attorneys’ fees and

costs, by reason of having executed the Bonds.

         89.   RSI is liable to ACIC for all losses, expenses, and attorneys’ fees sustained by

reason of having executed the Bonds including, without limitation, all payments ACIC has made

to satisfy the Claimants’ claims and all attorneys’ fees ACIC incurs as a result of issuing the

Bonds.




                                                 19
Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 20 of 26 PageID 20




          90.   To date, ACIC has incurred damages in the form of payments made to satisfy the

Claimants’ claims. ACIC has also incurred damages in the form of attorneys’ fees, interest, and

costs, as a result of issuing the Bonds.

          91.   ACIC is entitled to receive its reasonably incurred attorneys’ fees pursuant to

applicable Florida law.

          WHEREFORE, ACIC requests that the Court enter judgment against RSI for damages,

attorneys’ fees, prejudgment interest, costs, and such further relief as the Court deems just and

proper.

                                    COUNT VII
  (Declaratory Judgment against FDEP, Gulf Coast, and RSI – Rainbow Springs Project)

          92.   ACIC realleges and incorporates the allegations in paragraphs 1 through 35 as if

fully set forth herein.

          93.   In July 2018, RSI entered into a contract with the FDEP on the Rainbow Springs

Project with a total contract amount of $139,817.

          94.   ACIC issued payment and performance bonds naming RSI as principal on the

Rainbow Springs Project.

          95.   FDEP requested ACIC’s assistance, with RSI’s approval, in advancing funds to

purchase necessary equipment for the Rainbow Springs Project in exchange for an agreement

from FDEP to release contract proceeds directly to ACIC.

          96.   In reliance upon the FDEP’s promise to pay ACIC from the Rainbow Springs

Project’s contract balance, ACIC paid $38,258.57 to Kenco Plastic Company and Dixie Tank

Company for equipment FDEP needed to complete the Rainbow Springs Project.




                                               20
Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 21 of 26 PageID 21




       97.     On or about the same date, RSI issued a signed Letter of Direction to FDEP

irrevocably requesting that FDEP pay ACIC $38,258.57 from the Rainbow Springs Project’s

contract balance.

       98.     Based upon information and belief, FDEP has paid RSI $36,900 as of the date of

this Complaint and holds a remaining Rainbow Springs Project contract balance of $102,917.

       99.     To date, ACIC has paid $96,498.74 for Claimants’ claims on the Rainbow

Springs Project.

       100.    On numerous occasions, ACIC made a demand upon FDEP for a release of the

Rainbow Springs Project’s contract balance to ACIC to reimburse ACIC for the Claims Paid.

       101.    To date, FDEP refuses to release the Rainbow Springs Project’s contract balance

to ACIC, states that it does not know if other creditors of RSI assert equal rights to the funds, and

takes the position that it first gets to setoff the contract balance by $25,600 in liquidated damages

for RSI’s delay in performance.

       102.    This is a claim for a declaratory judgment brought pursuant to § 86.011, Fla. Stat.

ACIC has a dispute with FDEP, Gulf Coast, and RSI. ACIC is in doubt as to its rights to the

Rainbow Springs Project’s contract balance and requests the Court declare that ACIC has

superior rights to that of RSI, Gulf Coast, and any other potential creditors due to ACIC’s

payment for work performed on the Rainbow Springs Project.

       103.    There is a bona fide, actual, present, practical need for the declaration.

       104.    This declaration deals with a present, ascertained or ascertainable state of facts or

present controversy as to a state of facts.

       105.    ACIC’s rights are dependent upon the facts or the law applicable to the facts.



                                                 21
Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 22 of 26 PageID 22




        106.    FDEP, Gulf Coast, and RSI are persons who have, or reasonably may have, an

actual, present, adverse and antagonist interest in the subject matter, either in fact or law.

        107.    ACIC has performed, or FDEP, Gulf Coast, and RSI have waived, all conditions

precedent to the bringing of this action.

        108.    All potential known adverse interests are before the Court.

        109.    The relief sought is not merely giving of legal advice by the courts or the answer

to questions propounded from curiosity.

        WHEREFORE, ACIC requests that the Court grant declaratory judgment in its favor,

declare that ACIC’s rights to the Rainbow Springs Project’s contract proceeds in FDEP’s

possession are superior to Gulf Coast’s and RSI’s rights, declare the amount of contract proceeds

remaining on the Rainbow Springs Project that ACIC is entitled to receive, and such further

relief as the Court deems just and proper.

                                     COUNT VIII
      (Declaratory Judgment against FDEP, Gulf Coast, and RSI – Bathhouse Project)

        110.    ACIC realleges and incorporates the allegations in paragraphs 1 through 35 as if

fully set forth herein.

        111.    In September 2018, RSI entered into a contract with the FDEP on the Bathhouse

Project with a contract amount of $181,125.

        112.    ACIC issued payment and performance bonds naming RSI as principal on the

Bathhouse Project.

        113.    Based upon information and belief, FDEP has paid RSI $151,310.56 as of the date

of this Complaint and holds a remaining Bathhouse Project contract balance of $29,814.44.




                                                  22
Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 23 of 26 PageID 23




       114.    To date, ACIC has paid $34,168.50 for Claimants’ claims on the Bathhouse

Project.

       115.    On numerous occasions, ACIC made a demand upon FDEP for a release of the

Bathhouse Project’s contract balance to ACIC to reimburse ACIC for the Claims Paid.

       116.    To date, FDEP refuses to release the Bathhouse Project’s contract balance to

ACIC, states that it does not know if other creditors of RSI assert equal rights to the funds, and

takes the position that it first gets to setoff the contract balance by $24,600 in liquidated damages

for RSI’s delay in performance.

       117.    This is a claim for a declaratory judgment brought pursuant to § 86.011, Fla. Stat.

ACIC has a dispute with FDEP, Gulf Coast, and RSI. ACIC is in doubt as to its rights to the

Bathhouse Project’s contract balance and requests the Court declare that ACIC has superior

rights to that of RSI, Gulf Coast, and any other potential creditors due to ACIC’s payment for

work performed on the Bathhouse Project.

       118.    There is a bona fide, actual, present, practical need for the declaration.

       119.    This declaration deals with a present, ascertained or ascertainable state of facts or

present controversy as to a state of facts.

       120.    ACIC’s rights are dependent upon the facts or the law applicable to the facts.

       121.    FDEP, Gulf Coast, and RSI are persons who have, or reasonably may have, an

actual, present, adverse and antagonist interest in the subject matter, either in fact or law.

       122.    ACIC has performed, or FDEP, Gulf Coast, and RSI have waived, all conditions

precedent to the bringing of this action.

       123.    All potential known adverse interests are before the Court.



                                                  23
Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 24 of 26 PageID 24




        124.    The relief sought is not merely giving of legal advice by the courts or the answer

to questions propounded from curiosity.

        WHEREFORE, ACIC requests that the Court grant declaratory judgment in its favor,

declare that ACIC’s rights to the Bathhouse Project’s contract proceeds in FDEP’s possession

are superior to Gulf Coast’s and RSI’s rights, declare the amount of contract proceeds remaining

on the Bathhouse Project that ACIC is entitled to receive, and such further relief as the Court

deems just and proper.

                                      COUNT IX
      (Declaratory Judgment against FDOT, Gulf Coast, and RSI – Turnouts Project)

        125.    ACIC realleges and incorporates the allegations in paragraphs 1 through 35 as if

fully set forth herein.

        126.    In 2018, RSI entered into a contract with the FDOT on the Turnouts Project with

a contract amount of $266,758.90.

        127.    ACIC issued payment and performance bonds naming RSI as principal on the

Turnouts Project.

        128.    Based upon information and belief, FDOT has paid RSI $173,066.44 as of the

date of this Complaint and holds a remaining Turnouts Project contract balance of $93,692.46.

        129.    To date, ACIC has paid $30,903.85 for Claimants’ claims on the Turnouts

Project.

        130.    On numerous occasions, ACIC made a demand upon FDOT for a release of the

Turnouts Project’s contract balance to ACIC to reimburse ACIC for the Claims Paid.

        131.    To date, FDOT refuses to release the Turnouts Project’s contract balance to

ACIC, states that it does not know if other creditors of RSI assert equal rights to the funds, and


                                                24
Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 25 of 26 PageID 25




takes the position that it first gets to setoff the contract balance by $81,096 in liquidated damages

for RSI’s delay in performance.

       132.    This is a claim for a declaratory judgment brought pursuant to § 86.011, Fla. Stat.

ACIC has a dispute with FDOT, Gulf Coast, and RSI. ACIC is in doubt as to its rights to the

Turnouts Project’s contract balance and requests the Court declare that ACIC has superior rights

to that of RSI, Gulf Coast, and any other potential creditors due to ACIC’s payment for work

performed on the Turnouts Project.

       133.    There is a bona fide, actual, present, practical need for the declaration.

       134.    This declaration deals with a present, ascertained or ascertainable state of facts or

present controversy as to a state of facts.

       135.    ACIC’s rights are dependent upon the facts or the law applicable to the facts.

       136.    FDOT, Gulf Coast, and RSI are persons who have, or reasonably may have, an

actual, present, adverse and antagonist interest in the subject matter, either in fact or law.

       137.    ACIC has performed, or FDOT, Gulf Coast, and RSI have waived, all conditions

precedent to the bringing of this action.

       138.    All potential known adverse interests are before the Court.

       139.    The relief sought is not merely giving of legal advice by the courts or the answer

to questions propounded from curiosity.

       WHEREFORE, ACIC requests that the Court grant declaratory judgment in its favor,

declare that ACIC’s rights to the Turnouts Project’s contract proceeds in FDOT’s possession are

superior to Gulf Coast’s and RSI’s rights, declare the amount of contract proceeds remaining on

the Turnouts Project that ACIC is entitled to receive, and such further relief as the Court deems

just and proper.

                                                  25
Case 6:20-cv-01691-GAP-EJK Document 1 Filed 09/15/20 Page 26 of 26 PageID 26




     Dated: September 15, 2020.



                                                  /s/ Ryan J. Weeks
                                          RYAN J. WEEKS, ESQ.
                                          Florida Bar No. 57897
                                          rweeks@mpdlegal.com
                                          MILLS PASKERT DIVERS
                                          100 N. Tampa St., Ste. 3700
                                          Tampa, FL 33602
                                          Telephone: (813) 229-3500
                                          Facsimile: (813) 229-3502
                                          Attorney for Plaintiff




                                     26
